June 6, 1972


Honorable Ted Butler                 Opinion No. M- 1149
Criminal District Attorney
Bexar County Courthouse              Re:    Whether Bexar County pur-
San Antonio, Texas 70204                    suant to Article 6716-1,
                                            V.C.S., is required to em-
                                            ploy a licensed professional
                                            engineer as the County Road
                                            Engineer or whether it may
                                            continue to employ the
                                            services of a Road Adminis-
Dear Mr. Butler:                            trator in lieu thereof?

     Your request for an opinion on the above subject      matter
asks the following question:

     Whether Bexar County, under the provisions of Article
6716-1, Vernon's Civil Statutes, is required to employ a
licensed professional engineer to be County Road Engineer or
may Bexar County continue to employ the services of a Road
Administrator.

     Article 327la. Vernon's Civil Statutes, known as the Texas
Engineering Practice Act, is the general act governing any
activities by or relating to professional engineers.  However,
Sec. 19 of Article 3271a excludes any road work undertaken
by the County Commissioners Court. Sec. 19 provides:
          II
               . that the Act shall not apply to any
                   .   .


     road maintenance or betterment work undertaken
     by a County Commissioners Court."

Because of this exclusionary provision in Article 3271a, the
specific provisions of Article 6716-1, Vernon's Civil Statutes,




                                 -5597-
Honorable Ted Butler, page 2      (M-1149)



known as the Optional County Road. Law of 1947, are controlling.

     In 1951 Bexar County adopted Article 6716-1,    In its original
form Sec. 5 of the Article provided:

          "The County Road Engineer shall be appointed
     by the Commissioners Court. He shall be a licensed
     professional engineer, experienced in road con-
     struction and maintenance who shall meet the quali-
     fications required by the State Highway Department
     for its county engineers."

     However, during the 55th Regular Session of the State Legis-
lature in 1957, House Bill 577 was enacted which amended Section 5
of the Optional County Road Law of 1947. The caption to H.B. 577
stated the bill was "An Act amending Sec. 5 . . . so as to
authorize the employment of a County Road Administrator to perform
the duties imposed upon the County Road Engineer in the event a
county is unable to employ a licensed professional engineer: . . .*I
(Emphasis added.)

     Thus under Article   6716-1 the Commissioners Court is authorized
to employ as the County   Road Engineer either a licensed professional
engineer or a qualified   road administrative officer in view of
the fact that Section 5   now provides:

          "The County Road Engineer shal1 be appointed
     by the Commissioners Court. He shall be a licensed
     professional engineer, experienced in road con-
     struction and maintenance, he shall meet the quali-
     fications required by the State Highway Department
     for its county engineers.  If the Commissioners
     Court is not able to employ a licensed professional
     engineer for any reason, then the Commissioners
     Court is authorized to employ a qualified road
     administrative officer, who shall be known as the
     County Road Administrator to perform the duties of
     the County Road Engineer.  The County Road Engineer




                               -5598-
Honorable Ted Butler, page 3      (M-1149)




     shall have had experience in road building or main-
     tenance or types of construction work qualifying
     him to perform the duties imposed upon him, but
     it shall not be necessary that he have had any
     experience in engineering work.   The County
     Road Administrator shall perform the same duties
     as are imposed upon the County Road Engineer, and
     all references in other sections of this Act to
     the County Road Engineer shall include and apply
     to the County Road Administrator."   (Emphasis added.)

     The phrase "for any reason" is not defined by the Act, nor
is there any other provision which defines the phrase. Therefore,
we must look elsewhere for a definition.  In Dubois v. Gentry, 184
S.W.2d 369, 371 (Tenn.Sup. 1945) it was held "for any reason"
means "any good reason or just reason."

     In the absence of any evidence of abuse, acts of adminis-
trative bodies, including commissioners courts acting in an
administrative capacity as in this situation, are assumed to be
positive actions within the discretion of the administrative body.
Thus, in this instance, it is assumed that the Commissioners
Court of Bexar County, acting within its discretion and within
the confines of Article 6716-1, Vernon's Civil Statutes, and for
a good and just reason, validly employed and may continue to
employ an experienced County Road Administrator rather than a
licensed professional engineer.

                        SUMMARY

               Bexar County, having adopted the
          Optional County Road Law of 1947, Article
          6716-1, V.C.S., in 1951, may continue to
          employ the services of a qualified road
          administrator rather than a licensed pro-
          fessional engineer.
                                  19




                                   At&mey    General of Texas

                               -5599-
Honorable Ted Butler, page 4     (M-1149)



Prepared by Linda Neeley
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Lewis Jones
Mel Corley
Bill Flanary
Sally Phillips

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALI(ER
Executive Assistant

NOLA WHITE
First Assistant




                               -5600-